t c memo united_states tax_court bianca lavinia gilmore petitioner v commissioner of internal revenue respondent docket no 14479-17l filed date bianca lavinia gilmore pro_se laura j mullin for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6330 petitioner seeks review of the determination of respondent’s office of appeals appeals to sustain a 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times proposed levy to collect petitioner’s unpaid federal_income_tax liabilities for taxable_year sec_2012 and sec_2015 the issues for decision are whether the underlying tax_liabilities are subject_to challenge in this proceeding or are otherwise incorrect and whether the settlement officer so who conducted petitioner’s collection_due_process cdp hearing abused his discretion in sustaining the proposed levy findings_of_fact petitioner resided in arizona when she filed her petition the administrative record as supplemented by form_4340 certificate of assessments payments and other specified matters for each year at issue establishes the following matters which the parties do not dispute petitioner filed an untimely joint federal_income_tax return for on date upon its receipt respondent assessed the reported liability as well as additions to tax for failure_to_file timely under sec_6651 failure to pay timely under sec_6651 and failure to make estimated_tax payments under sec_6654 petitioner timely filed a federal_income_tax return for upon its receipt respondent assessed the reported liability as well as an addition_to_tax for failure to pay timely under sec_6651 on date respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing nil concerning the collection of her unpaid federal_income_tax liabilities for and in response the representative holding petitioner’s power of attorney2 timely submitted a form request for a collection_due_process or equivalent_hearing cdp hearing request on petitioner’s behalf thereon the representative checked the following collection alternative boxes installment_agreement offer_in_compromise oic and i cannot pay balance a document attached to the form stated that petitioner believed the nil to be premature and inappropriate and that her current financial condition will not allow her to full pay the tax_liability the so reviewed petitioner’s integrated data retrieval system idrs transcripts and the administrative file he determined that petitioner’s cdp hearing request was timely the underlying assessments were properly made notice_and_demand were properly issued and there were balances due when respondent issued her the nil the idrs transcripts in the record confirm the so’s finding which he noted in the case activity record that petitioner filed 2on date petitioner authorized this person to represent her before the internal_revenue_service for any matter involving her federal_income_tax for the taxable years returns from through had a balance due for each of those periods and had not made any estimated_tax payments for on date the so sent petitioner and the representative each letters acknowledging receipt of the cdp hearing request and scheduling a telephone conference with the representative for date the so requested that either petitioner or the representative provide him with in addition to a number of other documents p roof that you are current with your estimated_tax payment requirements for the form_1040 period ending date no later than date adding that appeals cannot approve an installment_agreement or accept an offer-in-compromise unless all required estimated_tax payments for the current year’s income_tax_liability have been made in the date letter the so referred to a previously submitted form 433-a collection information statement for wage earners and self- employed individuals which petitioner signed and dated on date therein petitioner calculated that she could pay dollar_figure per month towards her outstanding tax_liabilities resulting from her reported monthly income of dollar_figure less monthly expenses of dollar_figure the dollar_figure monthly income figure was characterized as the net business income from an elderly care services business petitioner operated as a sole_proprietorship on date the representative faxed the so a copy of the previously submitted form 433-a dated date as well as some of the other requested documentation but failed to provide the so with any documentation related to petitioner’s current compliance with her estimated_tax payment obligations on date the so held a telephone conference with the representative petitioner did not participate in the call the so first explained that he had verified that all applicable laws and administrative procedures had been satisfied in assessing the and liabilities the so and the representative then discussed the issues raised in the cdp hearing request the so’s notes to the file record that the representative advised him among other things that petitioner sought either an installment_agreement of dollar_figure per month or an oic did not dispute the underlying tax_liabilities for and and had closed her business and was now unemployed the so informed the representative that in order for petitioner to qualify for an installment 3petitioner clarified at trial that her business was the operation of an assisted living facility agreement or oic he needed to receive a number of items no later than date including documentation proving her compliance with inter alia her estimated_tax payment obligations information regarding when her business closed and updated financial information reflecting her financial condition after the closure of her business on date the so received a fax from the representative containing some but not all of the requested supporting documentation the representative stated that petitioner’s business closed on date but provided no documentation corroborating the date establishing petitioner’s compliance with her estimated_tax payment obligations or updating financial information reflecting her financial condition after the closure of her business the so noted in his case activity record for date that petitioner had not made any estimated_tax payments for or as of that date there are no further entries in the case activity record concerning estimated_tax payments until the following entry on date proposed levy action has been sustained as the taxpayer failed to provide all required_documentation and is not in current compliance on date appeals issued petitioner a notice_of_determination sustaining the proposed levy the notice states that the so had verified that the requirements of applicable law and administrative procedure had been satisfied and provided details with respect to the verification the notice also states that petitioner did not dispute her liability it further states two reasons petitioner did not qualify for collection alternatives and therefore the proposed levy was sustained the taxpayer did not provide the requested supporting documentation to support his sic request for an installment_agreement or offer_in_compromise and additionally the taxpayer is not in compliance with his sic filing_requirements or estimated_tax payment requirements for finally the notice states that the so balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary in this regard the notice states that the so concluded that a levy struck the appropriate balance given that petitioner was ineligible for any collection alternatives in view of her failure to provide requested documentation or to be in current compliance with her estimated_tax requirements on date petitioner timely petitioned for review of the notice_of_determination the petition states that petitioner’s rights as a taxpayer were not represented by her representative to the internal_revenue_service and that she had revoked the representative’s power_of_attorney as of date the petition further states that petitioner has not been given legal rights as a taxpayer to present her doubt as to liability and that she is asking for the opportunity to dispute her doubt as to liability opinion i administrative hearing for proposed levy and judicial review sec_6301 empowers the secretary to collect the taxes imposed by the internal revenue laws to further that objective congress has provided that the secretary may effect the collection_of_taxes by among other methods levies see generally 411_f3d_621 6th cir sec_6331 authorizes the secretary to levy upon property or property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment are made when the secretary pursues collection by levy he must notify the affected taxpayer in writing of his right to a cdp hearing with an impartial officer_or_employee of appeals sec_6330 and b during the hearing the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 during the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriateness of the collection action and offers of collection alternatives such as an installment_agreement or an oic sec_6330 sec_301_6330-1 proced admin regs and challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency with respect to or otherwise have an opportunity to dispute it see sec_6330 following the hearing the appeals officer must issue a notice_of_determination concerning the proposed collection action see sec_301 e q a-e8 i proced admin regs in making the determination the appeals officer is required to take into consideration whether the requirements of applicable law and administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concerns that the collection action be no more intrusive than necessary sec_6330 117_tc_183 if the taxpayer petitions for review within days of the appeals officer’s determination the tax_court has jurisdiction to review it sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the determination regarding it on a de novo basis 114_tc_176 where the validity of the underlying tax_liability is not properly at issue the court will review the determination in the notice for abuse_of_discretion id pincite ii underlying tax_liability a taxpayer may challenge the existence or amount of the underlying tax_liability during his cdp hearing if he did not receive a notice_of_deficiency or otherwise have a previous opportunity to dispute it sec_6330 he may also dispute the liability where he reported it as due on his return and consequently did not receive a notice_of_deficiency 122_tc_1 petitioner so reported the underlying tax_liabilities at issue and seeks to dispute them in this proceeding however this court may consider a challenge to the underlying tax_liability only if the taxpayer raised it before the appeals officer 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs respondent contends that petitioner failed to raise the underlying tax_liabilities during her cdp hearing and therefore may not raise them in this proceeding the so’s contemporaneous notes state that petitioner’s representative advised him during a telephone conference in which petitioner did not participate that the underlying tax_liabilities for and were not being disputed the notice_of_determination so finds questioned about her claim to the contrary at trial petitioner responded in a confusing and evasive way we find that the underlying tax_liabilities were not challenged in the cdp hearing and therefore under giamelli may not now be reviewed even if the underlying tax_liabilities were properly at issue and subject_to our de novo review the result in this case would be unchanged the challenge to the underlying tax_liabilities that petitioner advanced at trial is frivolous namely that the business income from her operation of an assisted living facility was not subject_to federal_income_tax because it was domestically sourced in petitioner’s view only foreign-source income is subject_to federal_income_tax suffice it to 4under direct questioning from the court petitioner was unable or unwilling to state clearly that she directed her representative to challenge the underlying tax_liabilities for and with the so instead petitioner appeared to confuse her liabilities for those years with the arrangements she claimed she made to pay them in these circumstances we decline to treat the claim in her petition that her rights as a taxpayer were not represented by her representative to the internal_revenue_service as a claim of ineffective assistance of counsel moreover as discussed infra the challenges petitioner sought to make to the underlying liabilities were frivolous 5petitioner also offered various tax-protester arguments--such as the claim that her labor is her property and therefore any income generated by her labor is not subject_to tax--in her response to a motion for summary_judgment respondent made that was denied asked at trial whether those arguments were also being advanced as challenges to the underlying tax_liabilities petitioner was evasive such tax-protester arguments would not in any event cast any doubt on the continued say that i n general all citizens of the united_states are liable to the income taxes imposed by the code whether the income is received from sources within or without the united_states sec_1_1-1 income_tax regs iii collection alternatives installment agreements oics and suspensions of collection activity are collection alternatives that the taxpayer may propose see sec_6330 and that appeals must take into consideration sec_6330 in determining whether to proceed with a proposed levy a suspension of collection activity occurs when pursuant to the internal_revenue_manual irm a taxpayer’s account is declared currently not collectible cnc in cases of hardship see irm pts dollar_figure date policy statement date by checking the i cannot pay balance box on the continued existence or amount of the underlying tax_liabilities if reviewed de novo 6undertaking de novo review of the sec_6651 and sec_6654 additions to tax that make up a portion of the underlying tax_liability for each year would likewise have no impact on the outcome the only challenge petitioner raised with respect to the additions to tax was her claim that respondent had failed to comply with the supervisory approval requirement of sec_6751 with respect to them however the sec_6651 and sec_6654 additions to tax are exempt from the requirements of sec_6751 sec_6751 form the representative in effect requested that petitioner’s accounts for the years at issue be placed in cnc status the notice_of_determination stated that one of the reasons for rejecting any collection alternative for petitioner was her failure to be in compliance with her current estimated_tax payment obligations it is not an abuse_of_discretion for an appeals officer to deny collection alternatives because the taxpayer is not in compliance with current tax obligations see eg first rock baptist church child dev ctr v commissioner 148_tc_380 giamelli v commissioner t c pincite hartmann v commissioner tcmemo_2018_154 at hennessey manor nursing home inc v commissioner tcmemo_2017_97 at boulware v commissioner tcmemo_2014_80 at aff’d 816_f3d_133 d c cir starkman v commissioner tcmemo_2012_236 petitioner submitted to the so a form 433-a dated date indicating that she had net business income of dollar_figure per month the so’s review of petitioner’s account transcripts indicated that she had made no estimated_tax payments for after petitioner was afforded an opportunity to provide documents showing her compliance with estimated_tax requirements and failed to do so the so reasonably concluded in date that petitioner was delinquent with respect to her current tax obligations--that is her obligations with respect to 2016--and denied her any collection alternatives on that basis among others it was not an abuse_of_discretion for him to do so in reaching this conclusion we are mindful--given petitioner’s request for cnc status which is typically premised on a showing of hardship--that it would be an error of law and an abuse_of_discretion for an appeals officer to sustain a proposed levy if execution of that levy would create economic hardship notwithstanding the taxpayer’s delinquency with respect to current tax obligations see 133_tc_392 see also sec_6343 sec_301_6343-1 proced admin regs however this case is readily distinguishable from vinatieri in that case the taxpayer had documented her income and assets in detail and the settlement officer had been able to verify same demonstrating that a levy on her wages or car would render her unable to pay her reasonable basic living_expenses petitioner by contrast submitted a 7while the specific terms of the notice_of_determination state that petitioner’s failure to qualify for a collection alternative was due to her failure to be in compliance with her filing_requirements or estimated_tax payment requirements for emphasis added we are satisfied on the basis of the so’s case activity notes that his analysis and conclusion regarding noncompliance were based upon his determination that petitioner was operating a sole_proprietorship during a significant portion of that was generating net_income of approximately dollar_figure per month and yet had paid no estimated_tax for that year moreover petitioner conceded at trial that she had paid no estimated_tax for form 433-a indicating that as of three months before the conference between her representative and the so she had monthly income from her business of dollar_figure and monthly expenses of dollar_figure leaving at least a modest collection potential to be sure the representative also advised the so that petitioner’s business had ceased operations and that she was unemployed in response the so sought additional information concerning the date of cessation and petitioner’s financial condition in her postclosure unemployed status the representative provided the business’ cessation date but nothing concerning petitioner’s financial condition thereafter in these circumstances we conclude that petitioner failed to demonstrate hardship sufficient for the so to disregard the requirement that a taxpayer have satisfied current tax obligations in order to be eligible for a collection alternative iv conclusion petitioner offered only frivolous challenges to the underlying tax_liabilities the so’s denial of any collection alternatives to petitioner because she was not current with her estimated_tax obligations was not an abuse_of_discretion the so verified that the requirements of applicable law and administrative procedure were satisfied in assessing the underlying liabilities at issue and he balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that the proposed collection action be no more intrusive than necessary for these reasons the determination to proceed with the proposed levy is sustained to reflect the foregoing decision will be entered for respondent
